Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S COMMENT
An examiner’s comment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The IDS filed 12/13/21 citing TW201739512 A has been considered with regard to its applicability to the claims cited allowable in the Notice of Allowability mailed on October 13, 2021.  With regard to the prior art cited thereon, the priority date (10-17-17) of the instant application predates the publication date of the cited foreign reference.  Furthermore, with regard to the corresponding US PGPub (2019/0125137), which was published May 2, 2019, and having an earlier 371(c) date of October 11, 2018, these dates are also after the priority date of the instant application and thus the prior art cited on the IDS filed on 12/13/21 has no negative affect on the finding of allowability of the allowed claims.
An initialed, signed and dated copy of the 12/13/21 IDS is attached hereto.
 Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The reasons for allowance noted in the Notice of Allowability mailed on October 13, 2021 are still applicable and are incorporated herein by reference, and the prior art cited on the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S BUSHEY whose telephone number is (571)272-1153. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/C.S.B/1-17-22
								/CHARLES S BUSHEY/                                                                                      Primary Examiner, Art Unit 1776